DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record whether taken individually or in combination fail to teach or render obvious filling a buffer having a buffer length with a demand-inducing stream data until either the demand-inducing stream data is exhausted or the buffer length equals the BW allocation; determining a leftover BW as the BW allocation minus the buffer length after the filling; composing a leftover buffer when demand-deferring stream data is present, wherein the leftover buffer comprises a transmission header (TH) and a transmission data (TD) comprising a portion of a demand-deferring stream data; and transmitting the buffer and the leftover buffer in a time slot associated with the BW allocation, wherein a length of the TH plus a length of the TD is less than or equal to the leftover BW.  A search was completed and the closest prior art found is as follows:
Jorgensen US (20020099854) teaches a packet-centric wireless point to multi-point telecommunications system includes: a wireless base station communicating via a packet-centric protocol to a first data network; one or more host workstations communicating via the packet-centric protocol to the first data network; one or more subscriber customer premise equipment (CPE) stations coupled with the wireless base station over a shared bandwidth via the packet-centric protocol over a wireless medium; and one or more subscriber workstations coupled via the packet-centric protocol to each of the subscriber CPE stations over a second network.
Okuno et al US (20150222561) teaches an operator sets bandwidths to be guaranteed in a queue management table 119 of the butter management table 112 in the bandwidth control apparatus 100 illustrated in FIG. 3, for the users having a contract for high priority communication. Specifically, the control server 400 allocates one of the unused queues 150 as the high priority queue 145 for the appropriate user, records an allocation status as allocated in an allocation status field 191, records an allocated queue No. (number) in a queue No. (number) field 192, records an identifier for distinguishing communication by a protocol or a transmit/receive IP address in a communication identifier field 193, records an identifier such as an IP address that distinguishes the appropriate user in a user identifier field 194, records the priority as high in a priority field 195, records the guarantee bandwidth in a guarantee bandwidth field 196, and records a queue length in a queue length field 197, respectively.
Finn US (20170280357) teaches a policer can compute (e.g., from the length of the packet, type and/or number of transformation to be performed, etc.) for each packet presented during the cycle of the time clock how many bit-times-on-the-wire the packet will consume. If the traffic flow exceeds an allocated number of bit-times-on-the-wire per cycle (e.g., the predetermined bandwidth), the policers 310 can be configured to drop one or more packets. Alternatively or additionally, if the traffic flow exceeds an allocated number of bit-times-on-the-wire per cycle (e.g., the predetermined bandwidth), the policers 310 can be configured to provide an alarm.
The prior arts of record fail to teach or render obvious the claims as recited by the Applicant and thus the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478